Citation Nr: 1622689	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  11-06 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected postoperative residuals of right knee to include right total knee replacement prior to February 1, 2010 and in excess of 30 percent from April 1, 2011 to February 7, 2016 and in excess of 60 percent from February 8, 2016.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected postoperative residuals of left knee to include left total knee replacement prior to August 27, 2012 and in excess of 30 percent from October 1, 2013 to February 7, 2016 and in excess of 60 percent from February 8, 2016.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs




ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) with the United States Army National Guard from February 1976 to June 1977 and had active service with the United States Army from June 1977 to February 1996.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2009 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran, in his March 2011 VA Form 9, Appeal to Board of Veterans' Appeals, indicated that he desired a hearing before the Board in order to present testimony on the issues on appeal.  He was thereafter scheduled for a videoconference hearing at the RO.  However, he subsequently cancelled his hearing request.  In any event, as will be discussed below, he has withdrawn his appeal.

The record reveals that in a July 2010 rating decision, the RO awarded the Veteran a temporary total evaluation for a right total knee replacement effective February 1, 2010 and assigned a 20 percent evaluation from May 1, 2010.  In an August 2011 rating decision, the RO determined the July 2010 rating decision was clear and unmistakable error in that the 100 percent rating was effective February 1, 2010 to March 30, 2011 and a 30 percent rating was warranted from April 1, 2011.  Also, in an August 2013 rating decision, the RO awarded the Veteran service connection for left total knee replacement with an evaluation of 100 percent effective August 27, 2012 to November 30, 2013 and a 30 percent rating thereafter.  Further, in a February 2016 rating decision, the RO awarded the Veteran 60 percent evaluations for the right and left total knee replacements effective February 8, 2016.  However, as the Veteran has not received the maximum available benefits, his claims for higher evaluations remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Board also notes that in the Veteran's March 2011 VA Form 9, Appeal to Board of Veterans' Appeals, he perfected an appeal as to the issue of establishment of permanent incapacity for self-support for his child, M.J.  Thereafter, in a March 2016 rating decision, the RO granted this claim.  In view of the foregoing, this issue has been resolved and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In May 2016, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


